United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF THE ARMY,
FORT McCOY, Sparta, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0471
Issued: May 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 6, 2016 appellant filed a timely appeal from a December 3, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision was the November 3, 2014 decision of the Board, which became final after 30 days of
issuance and is not subject to further review.1 Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of
this case.3

1

20 C.F.R. § 501.6(d).

2

5 U.S.C. § 8101 et seq.

3

Appellant submitted new evidence on appeal. However, the Board cannot consider this evidence as its review
of the case is limited to the evidence of record which was before OWCP at the time of its final decision. 20 C.F.R.
§ 501.2(c)(1); see Steven S. Saleh, 55 ECAB 169 (2003).

ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen his case for
further merit review under 5 U.S.C. § 8128(a).
On appeal appellant contends that some of the decisions in his case have been based on
information supplied by the employing establishment which consisted of forgery, rumors, and
false documents, and that he wished to have his case based on medical evidence and documents
that are a matter of record.
FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference.4 The relevant facts are set
forth below.
Appellant, then a 46-year-old boiler fireman, sustained an injury at work on February 9,
1979 when he bumped his head against a pipe. OWCP accepted his claim for acute muscle
spasm with C5-6 radiculopathy, for which he underwent a cervical discectomy and fusion. In a
June 20, 1994 decision, it terminated appellant’s wage-loss compensation benefits under section
8106(c)(2) due to his refusal of an offer of suitable work. The termination was effective
June 18, 1994. The last merit review of the suitable work termination decision was issued by
OWCP on July 24, 1996.
On November 21, 2012 and January 25 and February 1, 2013, appellant submitted claims
for a schedule award (Forms CA-7). OWCP initially denied these claims. In an August 28, 2013
decision, however, it found that appellant had established 23 percent permanent impairment of
the right upper extremity and five percent permanent impairment of the left upper extremity.
The date of maximum medical improvement was January 2, 1990 and the schedule award would
have run from January 2, 1990 through September 5, 1991. During that same period of time,
however, appellant received wage-loss compensation for temporary total disability, and he was,
therefore, not eligible for a schedule award as it would have constituted a prohibited dual
payment. He requested a hearing, which was held before an OWCP hearing representative on
January 27, 2014. On March 13, 2014 the hearing representative affirmed the August 28, 2013
decision. Appellant subsequently appealed to the Board and, on November 3, 2014, the Board
affirmed OWCP’s March 13, 2014 decision.5
4

In Docket No. 84-725 (issued June 13, 1984), petition for recon. denied, Docket No. 84-725 (issued August 21,
1984), the Board affirmed OWCP’s finding that appellant failed to establish disability causally related to his
employment after March 12, 1979, the date he returned to his regular duties. In Docket No. 97-2794 (issued
April 24, 1988), the Board dismissed appellant’s appeal at his request. In Docket No. 06-1946 (issued July 13,
2007) and Docket No. 09-511 (issued September 4, 2009), the Board affirmed OWCP’s denials of reconsideration
regarding the suitable work termination, as appellant’s requests were untimely filed and failed to demonstrate clear
evidence of error. In Docket No. 14-1075 (issued November 3, 2014), the Board affirmed OWCP’s denial of
appellant’s claim for a schedule award, and noted that appellant was precluded from the receipt of schedule award
compensation for the period he received wage-loss compensation for disability.
5

Docket No. 14-1075 (issued November 3, 2014).

2

By letter dated September 23, 2015, and received by OWCP on October 2, 2015,
appellant requested reconsideration of both the July 24, 1996 termination decision and the
November 3, 2014 decision affirming the denial of his schedule award claim. He argued that
long ago his claim had been accepted for disability benefits, but his wage-loss compensation was
terminated effective June 1994 for refusing a job that he felt was “impossible” for him to
perform. Appellant argued that he had nerve damage in both hands and was unable to type. He
argued that the employing establishment filed forged documents and false statements and should
be held accountable for their actions. In support of his claim, appellant submitted a portion of a
job description and a December 21, 2010 note from his psychiatrist, which was previously in the
record.
By decision dated December 3, 2015, OWCP denied appellant’s request for
reconsideration without conducting a merit review. It found that the underlying issue was
whether the medical evidence of record supported that appellant was entitled to a schedule award
from January 2, 1990 through September 5, 1991. OWCP concluded that the evidence appellant
submitted with his request for reconsideration was insufficient to warrant further merit review.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant’s application for review must be received within one year of the date of that decision.6
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.7 The one-year
period begins on the date of the original decision. A right to reconsideration within one year
accompanies any subsequent merit decision on the issues. This includes any hearing or review
of the written record decision, any denial of modification following reconsideration, any merit
decision by the Board, and any merit decision following action by the Board.8
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,9
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(1) shows that OWCP erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.”10 20
C.F.R. § 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in 20 C.F.R. § 10.606(b)(3) will be denied by OWCP without review of the
merits of the claim.11
6

20 C.F.R. § 10.607(a).

7

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

8

D.G., 59 ECAB 455 (2008); see also C.J., Docket No. 12-1570 (issued January 16, 2013).

9

Supra note 2.

10

20 C.F.R. § 10.606(b)(3).

11

Id. at § 10.608(b); see Norman W. Hanson, 45 ECAB 430 (1994).

3

OWCP may not deny an application for review solely because the application for
reconsideration was untimely filed. When an application for reconsideration is untimely filed, it
must nevertheless undertake a limited review to determine whether the application establishes
clear evidence of error.12 OWCP regulations and procedures provide that OWCP will reopen a
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
OWCP.13
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.14 The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error.15 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.16 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.17 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.18 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.19
ANALYSIS
OWCP terminated appellant’s wage-loss compensation, effective June 18, 1994, as
appellant had refused an offer of suitable work. The last merit review of this suitable work
termination was issued by OWCP on July 24, 1996. Subsequently, OWCP denied multiple
requests for reconsideration of this decision, finding that appellant’s requests were untimely filed
and failed to demonstrate clear evidence of error. The Board affirmed OWCP’s decisions
denying reconsideration in decisions dated April 24, 1998, July 13, 2007, and
12

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

13

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). OWCP procedures further provide that the term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
14

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

15

See Leona N. Travis, 43 ECAB 227, 240 (1991).

16

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

17

See supra note 12.

18

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

19

Leon D. Faidley, Jr., supra note 7.

4

September 4, 2009.20 OWCP also denied appellant’s claims for a schedule award. The award
would have run from January 2, 1990 through September 5, 1991, and as appellant received
wage-loss compensation for temporary total disability during that same period, he was not
entitled to dual benefits. The most recent merit review of the denial of the schedule award
decision was the Board’s decision of November 3, 2014.21
By letter dated September 23, 2015, received on October 2, 2015, appellant requested
reconsideration of both the 1996 suitable work termination and the 2014 denial of his schedule
award claim. He noted that his compensation was stopped in June 1994 for not accepting a job
that was impossible for him to do. Appellant further argued that he had nerve damage in both
hands and cannot type. In support of his claim, he submitted a portion of a job description and a
December 21, 2010 note from his psychiatrist, which was previously in the record.
As the last merit decision on the schedule award claim was the Board’s November 3,
2014 decision, OWCP properly applied the standard for a timely reconsideration request, as his
request for reconsideration was received within one year of the November 3, 2014 decision.
Appellant, however, presented no relevant and pertinent new evidence not previously considered
by OWCP to demonstrate that he did not reach MMI on January 2, 1990. He also has not shown
that OWCP erroneously applied or interpreted a point of law, or made a relevant legal argument
not previously considered by OWCP. The Board, therefore, finds that OWCP properly denied
further merit review of the denial of appellant’s schedule award claim.22
With regard to appellant’s request for reconsideration of the suitable work termination, as
the request was made more than one year after the July 24, 1996 merit decision, the Board finds
that it was untimely filed. The proper standard of review for an untimely reconsideration request
is the clear evidence of error standard.
In denying appellant’s reconsideration request, OWCP did not determine that appellant’s
reconsideration request was untimely filed with regard to the July 24, 1996 suitable work
termination decision, nor did it review the request under the clear evidence of error standard.
Rather, it merely applied the standard of review for timely requests for reconsideration. As
OWCP applied the wrong standard of review to the untimely request for reconsideration of the
suitable work termination decision, the Board will set aside OWCP’s December 3, 2015 decision
in part and remand the case for it to conduct a proper review under the clear evidence of error
standard as required by regulations23 and the issuance of an appropriate decision.

20

See supra note 2.

21

Docket No. 14-1075 (issued November 3, 2014).

22

20 C.F.R. § 10.606(b)(3).

23

See 20 C.F.R. § 10.607(b). See L.D., Docket No. 15-0865 (issued October 6, 2015).

5

CONCLUSION
The Board finds that this case is affirmed with regard to appellant’s request for
reconsideration of the denial of a schedule award. The Board further finds that the case is not in
posture for decision with regard to appellant’s request for reconsideration of the suitable work
termination of his wage-loss compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 3, 2015 is affirmed in part and set aside in part and the
case is remanded for further consideration consistent with this decision.
Issued: May 16, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

